Case 7:14-cr-00768-VB Document 561 Filed 07/21/21 Page 1of1

Sr i [ify

_ Chamber: of Vincent L, Briccettj Dee i
UNITED STATES DISTRICT COURT aS OE ash
SOUTHERN DISTRICT OF NEW YORK , i : eter 5 poo Hi
woteres i x BEOU Le omen OO mnnof fA Lf... y

UNITED STATES OF AMERICA

   
 

 

 

ORDER
Vv.
14 CR 768 (VB)
MYKAI DAVIS,
Defendant.
---- nn-X

 

On July 20, 2021, defendant Mykai Davis filed a “motion for reconsideration of his first
compassionate release motion.” (Doc. #560).

By August 11, 2021, the government shall file a response to the motion.

Chambers will mail a copy of this Order to defendant at the following address:

Mykai Davis, Reg. No. 71995-054
USP Thomson

U.S. Penitentiary

P.O. Box 1002

Thomson, IL 61285

Dated: July 21, 2021
White Plains, NY
SO ORDERED:

ul

Vincent L. Briccetti
United States District Judge

 

 

 
